Citation Nr: 1712576	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  08-31 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for venous insufficiency of the left lower extremity, currently rated as 40 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the Navy from April 1989 to February 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2008, the Veteran withdrew his request for a BVA hearing.  This hearing was requested in the Veteran's October 2008 VA Form 9 (Appeal to the Board).  

A May 2009 rating decision granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective as of December 19, 2008.  The Veteran is currently rated at 90 percent for his service-connected disabilities.  In addition to TDIU, he is also in receipt of SMC (Special Monthly Compensation) under 38 U.S.C. 1114(s).  

In August 2012, the Board denied the Veteran's claim.  He appealed, and in August 2013, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision as it pertained to the left leg, and remanded for further consideration.  In March 2014, the Board remanded the matter for additional evidentiary development.

In October 2014, the Board again denied the Veteran's claim based on the finding that he did not meet the schedular criteria for an evaluation in excess of 40 percent.  The Court vacated that decision in January 2016, finding that a new medical examination addressing functional loss due to pain and functional impairment, as well as consideration of an extraschedular evaluation was warranted. 

In September 2016, the Board remanded the issue to the RO in order to fully comply with VCAA requirements, including obtaining outstanding records as well as scheduling a new VA examination.  The order also instructed the RO to refer the matter for extraschedular consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay, but a remand is necessary in order to comply with the September 2016 remand instructions.  The RO did not refer the matter to the Undersecretary for Benefits or the Director of Compensation and Pension Service for extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b) (1).  A Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board must remand the matter in order to afford compliance with previous remand instructions.

In light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make all reasonable efforts to obtain all medical and/or treatment records related to the Veteran's left leg insufficiency since September 2016.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

2.  Thereafter, the Veteran should be asked to furnish any outstanding employment records or correspondence with potential employers verifying that he has experienced marked interference with employment.  Such evidence may include records pertaining to lost time or sick leave used or inability to accomplish all tasks in his employment due to his left lower leg venous insufficiency as well as any and all other service-connected disabilities.  The Veteran should also be asked to submit any outstanding records of frequent hospitalizations attributable to his service-connected disorders.

3.  Once the relevant records are associated with the claims fail, the matter is to be referred to the Undersecretary for Benefits or the Director of Compensation and Pension Service for extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1).  This must include consideration and the application of the Federal Circuit's decision in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) (as to awarding an extraschedular rating on the basis of the collective impact of service-connected disabilities).

4.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


